Exhibit 10.9

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

 

LOGO [g877381g0307134621544.jpg]      

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

           

FED-PA-3157-LA-2000601

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:

Mr. Guy See

Managing Director – Aircraft Acquisitions & Sales

 

Subject:

[*]

 

Reference:

(a)     Purchase Agreement 3157 between The Boeing Company (Boeing) and Federal
Express Corporation (Customer) dated November 7, 2006 relating to Model
777-FREIGHTER aircraft (777 Purchase Agreement)

(b)     Letter Agreement 6-1162-RRO-1062; Option Aircraft, between Boeing and
Customer dated January 9, 2009, as amended most recently by Supplemental
Agreement No. 30 (Option Aircraft Letter Agreement)

This letter agreement (Letter Agreement) amends and supplements the 777 Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the referenced 777 Purchase Agreement.

 

1.

Background.

 

  1.1

[*].

 

  1.2

[*].

 

2.

Agreement.

 

  [*].



 

3.

Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information and has value precisely because it is not
available generally or to other parties. Customer agrees to limit the disclosure
of its contents to employees of Customer with a need to know the contents for
purposes of helping Customer perform its obligations under the Purchase
Agreement and who understand they are not to disclose its contents to any other
person or entity without the prior written consent of Boeing.

 

FED-PA-3157-LA-2000601

[*]

   Page 1   

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g877381g0307134621544.jpg]

 

Very truly yours,

THE BOEING COMPANY

By    /s/ McKenzie Kuckhahn                

Its    Attorney-In-Fact                            

ACCEPTED AND AGREED TO this

Date: February 7, 2020

FEDERAL EXPRESS CORPORATION

By    /s/ Kevin A. Burkhart                

Its Vice President                               

 

FED-PA-3157-LA-2000601

[*]

   Page 2   

BOEING PROPRIETARY

 

*

Blank spaces contained confidential information that has been excluded pursuant
to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material and (ii)
would likely cause competitive harm to FedEx if publicly disclosed.